Citation Nr: 1203218	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for skin disorders, to include as due to inservice exposure to Agent Orange. 

2.  Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  In pertinent part of that rating decision, the RO denied the claims for service connection sought on appeal.

In June 2011, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for skin disorders involving his face, neck, back, chest and groin areas.  He asserts that his current skin disorders are related to his inservice exposure to Agent Orange.  At present, the Board finds that another VA skin disease examination is needed prior to adjudication of the claim. 

Here, the Veteran had a period of service in the Republic of Vietnam during the Vietnam Era, and therefore, the underlying fact of his exposure to Agent Orange must be presumed.  A review of the Veteran's service treatment records show that he reported a history of acne on his back at the time of his enlistment and that he has consistently provided a medical history of adolescent acne.  He was treated for acne on the face, chest, back, buttocks, groin and legs - in various degrees from mild to severe - during his period of service.  His June 1971 separation examination shows his skin was evaluated as normal at the time of his separation.  The Veteran has credibly testified that he sought private dermatologic treatment, including radiation treatment, shortly after his separation from service.  Unfortunately, those private treatment records are not available because that treating dermatologist has long since been deceased. 

The Veteran's current skin disorders have been variously diagnosed as follows: basal cell carcinoma, nummular dermatitis, scarring acne, and comedonal acne with epidermal inclusion cysts.  It is unclear whether the Veteran also has a current diagnosis of chloracne.  The examiner in the report of a December 2008 VA examination ruled out a current diagnosis of chloracne, but the private medical statements from Dr. L.R.H. show the Veteran has a current diagnosis of chloracne.  It is noted, however, that none of the available treatment records from Dr. H. reflect any findings of chloracne. 

Also, in her undated medical statement, Dr. H. related the Veteran's current skin disorders to his inservice exposure to Agent Orange.  Although Dr. H. stated in her May 2011 addendum that she based her medical opinion on a review of the Veteran's service treatment records, she failed to provide a statement that addressed the Veteran's pre-existing acne disorder.

The Board finds that a remand is need to obtain another VA medical opinion on whether the Veteran has a current diagnosed skin disorder that was likely incurred in, or aggravated by, his period of service to include his inservice exposure to Agent Orange.  It is noted that a preexisting injury or disease is aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A remand is also needed to obtain outstanding records of pertinent VA treatment.  At the June 2011 Board hearing, the Veteran testified that he was scheduled for a VA orthopedic consultation in August 2011 and that he felt that the VA physician during that evaluation would itemize all his current problems involving his spine.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, all the Veteran's outstanding VA treatment records should be obtained and associated with the claims file.

The RO/AMC should also seek the Veteran's assistance in obtaining any outstanding records of pertinent private treatment and associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain copies of any VA and/or private records of pertinent medical treatment that are not yet on file.  

2. After receipt of any additional records, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of any current skin disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on a thorough review of the claims file and any examination findings, the examiner should provide the following information.

* The examiner should first identify the nature of the claimed skin disorders.  

* If any of the identified disorders is chloracne or other acneform disease consistent with chloracne, the examiner should then provide a medical opinion as to whether it is at least as likely as not that such became manifest within a year after the last date on which the Veteran was exposed in August 1969.

* The examiner is next requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that any currently diagnosed skin disorder was incurred in or is related to the Veteran's period of service, to include aggravation of the Veteran's pre-existing adolescent acne disorder noted at the time of his enlistment.  

* For purposes of the medical opinion sought, the examiner should specifically consider that the Veteran has provided credible lay statements that his skin problems date back to his period of service.  The examiner should also consider and discuss the previous medical opinions of record from Dr. L.R.H. and the December 2008 VA examiner. 

The examiner should provide a clinical rationale for any opinion expressed.  If the examiner is unable to answer any of the above questions, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  If any additional development is necessary to re-adjudicate an issue, especially in light of any newly received records, that development, including a VA spine examination, should be done. 

4. The RO/AMC should then re-adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board will take this opportunity to advise the Veteran that completion of the actions directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


